Citation Nr: 0724207	
Decision Date: 08/06/07    Archive Date: 08/20/07

DOCKET NO.  04-29 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Benjamin Aronin, Legal Intern




INTRODUCTION

The veteran served on active duty from June 1951 to June 
1955.

This appeal before the Board of Veterans' Appeals (Board) 
arises from a January 2004 rating decision in which the RO 
denied service connection for right and left knee conditions.  
The veteran filed a timely notice of disagreement (NOD) in 
May 2004 only with respect to a left knee condition.  The RO 
issued a statement of the case (SOC) on the issue in July 
2004, and the veteran filed a substantive appeal (via a VA 
Form 9, Appeal to Board of Veterans' Appeals) in August 2004.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  During service, the veteran was transferred to the Naval 
Hospital in Newport, Rhode Island in April 1952 and treated 
there for a knee condition until May 1952.

3.  The veteran currently has osteoarthritis in his left 
knee.

4.  The most persuasive opinion evidence on the question of 
whether there exists s medical relationship between the 
veteran's current left knee arthritis and service, to include 
injury therein, weighs against the claim.


CONCLUSION OF LAW

The criteria for service connection for a left knee 
disability are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006)), includes enhanced duties to 
notify and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; see also Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); 
Pelegrini, 18 Vet. App. at 112.  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In this appeal, an April 2003 pre-rating RO letter provided 
notice to the appellant regarding what information and 
evidence was needed to substantiate the claim for service 
connection for left knee disability, as well as what 
information and evidence must be submitted by the appellant, 
and what information and evidence would be obtained by VA.  
This letter meets Pelegrini's first three content 
requirements, as well as the VCAA's timing of notice 
requirement.  With respect to the fourth requirement under 
Pelegrini, the Board notes that the appellant has not 
explicitly been advised to provide any evidence in his 
possession that pertains to the claim.  However, the claims 
file reflects that the appellant has submitted and/or 
identified evidence in support of his service connection 
claim.  Given that fact, as well as the RO's instructions to 
him, the Board finds that the appellant has, effectively, 
been put on notice to provide any evidence in his possession 
that pertains to the claim.  Accordingly, on these facts, the 
RO's omission is harmless.  See Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006) (rejecting the argument that the 
Board is without authority to consider harmless error).

Concerning the notice requirements of Dingess/Hartman, in 
this appeal, the veteran's status is not at issue, and the 
notice requirements pertaining to existence of disability and 
nexus were met via the April 2003 letter, as addressed above.  
While the RO has not furnished information pertaining to 
assignment of disability ratings or effective dates, on these 
facts, such omission is not shown to prejudice the veteran.  
As the Board's decision herein denies service connection for 
a left knee disability, no effective date or rating is being, 
or is to be, assigned.  Accordingly, there is no possibility 
of prejudice to the veteran under the notice requirements of 
Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service personnel records; service medical records; private 
treatment records; a statement from a former service comrade; 
and a VA medical opinion.  Also of record and considered in 
connection with the claims are various statements submitted 
by the veteran and his representative, on his behalf.

In summary, in connection with the claim herein decided, the 
duties imposed by the VCAA have been considered and 
satisfied.  Through various notices of the RO, the veteran 
and his representative have been notified and made aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of this matter, at this juncture.  
See Mayfield, 20 Vet. App. at 543; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury that was incurred or aggravated in service.  See 38 
C.F.R. § 3.303(d).

Service connection may presumed, for certain chronic 
diseases, such as arthritis, which are manifested to a 
compensable degree (10 percent for arthritis) within a 
prescribed period after discharge from service (one year for 
arthritis), even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by probative evidence to the contrary.  See 38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R.§§ 3.307, 3.309.

The veteran contends that he currently suffers from left knee 
osteoarthritis as the result of a fall in April 1952 while 
serving on board the U.S.S. Stoddard.

Service medical records reflect that on examination in June 
1951 for entrance into active duty, the veteran's extremities 
were assessed as normal.  A record of treatment from the 
U.S.S. Stoddard in August 1951 notes that the veteran had 
tenderness and slight swelling over the lateral collateral 
ligament of the left knee, with insidious onset.  An x-ray 
revealed no bony abnormality except for a multipartite 
patella.

An April 1952 treatment note from the U.S.S. Stoddard 
reflects a diagnosis of traumatic, chronic left knee 
synovitis, and it states that the condition existed prior to 
enlistment.  It further notes that the veteran was 
transferred to the Naval Hospital in Newport, Rhode Island 
for treatment.

The April 1952 treatment note from the Naval Hospital 
reiterates the veteran's reported history that he had had 
occasional pain in the left knee since childhood and that he 
would occasionally feel the knee giving out, and that the 
knee had been getting worse for the past six to eight months.  
Following an examination of the knees, a clinician noted an 
impression of chronic synovitis and questionable 
chondromalacia.  The veteran received progressive range 
exercise at the Naval Hospital in April and May 1952.  He was 
found fit for duty and was discharged to duty in May 1952.

A list of sick call treatment reflects that the veteran 
received consultation for a bruised left knee in January 
1953.  On the veteran's June 1955 discharge examination, his 
lower extremities were assessed as normal.

A statement from a former service comrade dated in December 
2002 indicates that he was on the U.S.S. Stoddard when the 
veteran fell from the 01 deck to the main deck and sustained 
a very bad injury to his knee, and that this occurred in 1951 
or 1952.  The veteran indicated in his May 2004 NOD that the 
fall described by his service comrade was the reason for his 
transfer to the Naval Hospital in April 1952.

In a December 2002 letter, a private physician stated that 
the veteran had been his patient for over 18 years, that he 
had treated the veteran for severe degeneration joint disease 
and osteoarthritis in both knees, and that the veteran had 
been referred to an orthopedist.  The physician opined that 
the veteran's orthopedic abnormalities had their origin while 
in military service on or about April or May 1952 with severe 
trauma to his knees, that he had no preexisting orthopedic 
problems, and that his symptoms have persisted and worsened 
since that date.

A December 2002 letter from the above-mentioned private 
orthopedist indicated that the veteran had bilateral knee 
osteoarthritis.  He expressed an opinion that is possible 
that the veteran's falling on the deck of a ship in 1952 may 
be causally related to his present osteoarthritis but that 
obviously, he has no way of proving the causality.

In December 2003, a VA physician, after reviewing the 
veteran's claims file, including his service medical records 
and the two letters from private physicians, opined that it 
does not seem as likely as not that the veteran's present 
condition is related to his military service.

Upon review of the evidence described above, the Board finds 
that the criteria for service connection for a left knee 
disability are not met.

The Board notes, at the outset, that while the veteran has 
asserted that he should be granted service connection based 
on aggravation of a preexisting condition, the evidence of 
record does not establish for VA purposes that he had a 
preexisting knee condition.  See 38 U.S.C.A. § 1111; 38 
C.F.R. § 3.304(b).  Thus, any such condition diagnosed in 
service is simply presumed to have begun in service.

As regards a current disability, the Board recognizes that 
the veteran has been diagnosed with osteoarthritis in his 
left knee.

The veteran contends that he suffered a left knee injury from 
a fall during service in April 1952, for which he was sent to 
the Naval Hospital.  While service medical records confirm 
that he was transferred to the hospital in April 1952 and 
treated for a knee condition, they are silent as to any fall 
or traumatic knee injury.  The Board also notes that the 
veteran's lower extremities were marked as normal on the June 
1955 separation examination report.  Also, there is no 
evidence of record indicating that the veteran had left knee 
arthritis manifested to a compensable degree within one year 
after discharge.

In relation to a medical nexus, the Board acknowledges the 
December 2002 private physician's opinion that the veteran's 
orthopedic abnormalities had their origin while in military 
service and the December 2002 private orthopedist's opinion 
that there is a possible causal link.  However, neither 
private doctor reviewed the veteran's service medical files, 
so their conclusions are based on the veteran's subjective 
history.  Additionally, the orthopedist's opinion regarding a 
medical nexus is merely speculative and therefore lacks 
probative value.  See Stegman v. Derwinski, 3 Vet. App. 228, 
230 (1992).  

By contrast, the December 2003 VA examiner's opinion reflects 
a review of the veteran's service medical records and 
presents a more definitive opinion to the effect that there 
is less likely than not a relationship between the veteran's 
present knee disability-osteoarthritis-and his military 
service, to include injury therein..

The Board also finds that the December 2003 VA examiner's 
opinion is consistent with the evidence of record.  While 
service medical records reflect treatment for a left knee 
condition in April and May 1952, the veteran returned regular 
duty and served for another three years without any further 
reports of a similar left knee condition.  The June 1955 
separation examination indicates that the veteran did not 
have a disability at that time.  The first objective medical 
findings of record about a left knee disability are from more 
than 45 years after separation from active service, and such 
a disability cannot be presumed to have been incurred during 
service.  The Board notes that the passage of many years 
between discharge from active service and the medical 
documentation of a claimed disability is a factor that tends 
to weigh against a claim for service connection.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Board thus finds that the December 2003 medical 
conclusion of the VA physician-based upon consideration of 
the veteran's documented medical history and assertions, 
supported by stated rationale, and consistent with the 
evidence of record-is of greater probative value than the 
private opinions supporting the veteran's claim.  See Hayes 
v. Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the 
responsibility of the BVA to assess the credibility and 
weight to be given the evidence") (citing Wood v. Derwinski, 
1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993) (the probative value of 
medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board).  Greater weight may be 
placed on one physician's opinion over another depending on 
factors such as reasoning employed by the physicians and the 
extent to which they reviewed prior clinical records and 
other evidence.  See Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994).

In short, the most persuasive medical evidence on the 
question of medical etiology of the veteran's left knee 
condition weighs against the claim.

In considering the veteran's claim, the Board acknowledges 
the veteran's descriptions of his left knee symptomatology-
in personal statements and private treatment records-and 
accepts such statements as credible assertions.  In this 
case, the Board notes that the veteran is a chiropractor.  In 
Black v. Brown, 10 Vet. App. 279, 284 (1997), the Court held 
that a nurse's statement may constitute competent medical 
evidence where the nurse has specialized knowledge regarding 
the area of medicine or participated in treatment. Since the 
veteran is a chiropractor, the Board places some probative 
value on his opinion.  Nonetheless, for the reasons expressed 
above, the Board places greater probative value on the 
medical opinion provided by the VA physician in December 2003 
concerning the etiology of the veteran's left knee 
disability.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) 
(holding that VA may favor the opinion of one competent 
medical expert over that of another when decision makers give 
an adequate statement of reasons and bases).

For the foregoing reasons, the claim for service connection 
for a left knee disability must be denied.  In arriving at 
the decision to deny the claim, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).


ORDER

Service connection for a left knee disability is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


